Citation Nr: 1107300	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1955 to October 1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a decision dated September 24, 2010, the Board 
denied the Veteran's claims for service connection for hearing 
loss and tinnitus, and his request to reopen his claim of 
entitlement to service connection for a left undescended 
testicle, status post orchiectomy.  On November 18, 2010, the 
Board received a motion for reconsideration of the Board's 
September 2010 decision from the Veteran.  The Veteran will be 
informed under separate cover of the ruling on that motion by the 
Board.  Further, as there is no specific motion for 
reconsideration or apparent due process violation as to the 
Board's September 24, 2010, denial of reopening a service 
connection for a left undescended testicle, status post 
orchiectomy, that part of the decision is undisturbed.

The issues of entitlement to service connection hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Treatment records within VA control pertinent to the 
Veteran's claim for entitlement to service connection for hearing 
loss were not obtained and considered prior to the Board's 
September 24, 2010, decision resulting in a denial of due 
process.

2.  Treatment records within VA control pertinent to the 
Veteran's claim for entitlement to service connection for 
tinnitus were not obtained and considered prior to the Board's 
September 24, 2010, decision resulting in a denial of due 
process.
CONCLUSIONS OF LAW

1.  Vacatur of the Board's September 24, 2010, decision as to the 
issue of entitlement to service connection for hearing loss is 
warranted.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2010).

2.  Vacatur of the Board's September 24, 2010, decision as to the 
issue of entitlement to service connection for tinnitus is 
warranted.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on its 
own motion, when a claimant has been denied due process of law or 
has been granted benefits based on false or fraudulent evidence.  
38 C.F.R. § 20.904 (2010).  For the reasons discussed below, the 
September 24, 2010, Board decision as to the issues of 
entitlement to service connection hearing loss and tinnitus is 
vacated.

A review of the record reveals that in correspondence dated in 
October 2010 the Veteran reported that VA treatment records would 
show he had multiple appointments for his hearing problems at the 
Saginaw, Michigan, VA Medical Center and that he had been issued 
hearing aids by his VA medical care providers.  He also indicated 
that he had been treated at a non-VA medical facility, HEAR USA, 
in Fenton, Michigan.  The record also shows that VA or non-VA 
treatment records pertinent to these claims were not identified 
prior to the Board's September 24, 2010, decision and that there 
is no indication of any effort to obtain VA treatment records.  
The Board notes, however, that VA medical records are held to be 
within VA's control and are considered to be a part of the 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, as information has been presented indicating that 
pertinent VA treatment records exist the Board finds vacatur of 
the September 24, 2010, decision is required.


ORDER

The Board's September 24, 2010, decision as to the issue of 
entitlement to service connection for hearing loss is vacated.

The Board's September 24, 2010, decision as to the issue of 
entitlement to service connection for tinnitus is vacated.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in December 2007.  

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records not in the custody of a Federal department 
or agency, reasonable efforts will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  For records in the custody of a Federal 
department or agency, VA must make as many requests as are 
necessary to obtain any relevant records, unless further efforts 
would be futile; however, the claimant must cooperate fully and, 
if requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c)(2).  

In this case, the Veteran has reported that VA treatment records 
exist showing that he had treatment for his hearing problems at 
the Saginaw, Michigan, VA Medical Center and that he had been 
treated at a non-VA medical facility, HEAR USA, in Fenton, 
Michigan.  Therefore, additional development is required to 
assist him in obtaining existing evidence pertinent to his 
claims.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment for the issues 
on appeal.  After the Veteran has signed 
any appropriate releases all identified 
pertinent records should be obtained and 
associated with the claims folder.  

Appropriate action should be taken to 
obtain all pertinent VA treatment records 
from the Saginaw, Michigan, VA Medical 
Center.  Attempts to procure records 
should be documented in the file.  If 
records cannot be obtained, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


